Citation Nr: 0033139	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-12 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for reflux.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for residuals of 
fracture, left ring finger.

5.  Entitlement to service connection for a urinary tract 
disorder, claimed as scar tissue.

6.  Entitlement to an increased initial evaluation for status 
post spinal compression, L4, L5, and part of L3.

7.  Entitlement to a compensable initial disability 
evaluation for a bladder disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979, and from November 1979 to February 1996.  
This appeal arises from a November 1996 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  

In October 1999, a hearing was held in Montgomery, Alabama, 
before the Veterans Law Judge rendering this decision, who 
was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999).  

In March 2000, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a May 2000 rating action continued the prior denials.





FINDINGS OF FACT

1.  From March 1996 to September 10, 1997, there is evidence 
of moderate intervertebral disc syndrome with recurrent 
neurological findings; there is no evidence of severe 
limitation of motion, severe intervertebral disc syndrome, or 
severe lumbosacral strain to support a higher evaluation 
during that period.  

2.  The evidence from September 11, 1997, to the present 
shows moderate to severe intervertebral disc syndrome, with 
recurring attacks and little intermittent relief; there is 
also moderate limitation of motion, with significant 
additional functional loss due to pain; the evidence does not 
demonstrate a pronounced level of intervertebral disc 
syndrome, with persistent symptoms of sciatic neuropathy, 
muscle spasm, and absent ankle jerk.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post spinal compression, L4, L5, and part of L3, 
from March 1, 1996, through September 10, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Diagnostic Codes 5292, 5293, 5295 (2000).

2.  The criteria for an evaluation of 40 percent, and no 
higher, for status post spinal compression, L4, L5, and part 
of L3, from September 11, 1997, to the present have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Diagnostic 
Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show frequent complaints of low 
back pain.  In August 1995, the veteran underwent spinal 
decompression.  Service connection for status post spinal 
compression, L4, L5, and part of L3, was granted in November 
1996, and a 20 percent evaluation was assigned from March 1, 
1996.  The veteran disagreed with that initial rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Code 5292 provides the following evaluations for limitation 
of motion of the lumbar spine:  severe, 40 percent; moderate, 
20 percent; and slight, 10 percent.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (2000).  Code 5293 pertains to 
intervertebral disc syndrome:  where the disability is 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief, a 60 percent evaluation is appropriate; where the 
evidence demonstrates severe disability; recurring attacks, 
with intermittent relief, a 40 percent evaluation is merited; 
for a moderate disability, with recurring attacks, a 20 
percent evaluation is appropriate; and a mild disability 
merits a 10 percent evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (2000).

Under Code 5295, a 40 percent evaluation is the maximum 
contemplated evaluation and is warranted for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 10 percent evaluation 
is appropriate for lumbosacral strain with characteristic 
pain on motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(2000).

On examination during service in January 1996, the veteran 
was noted to have fewer neurological complaints than prior to 
his lumbar laminectomy and decompression.  His back pain was 
still present, but with less radiation down the lower 
extremities.  The veteran stated that his back pain was 
limiting his activities significantly.  There was decreased 
range of motion of the spine.  There was negative straight 
leg raising test, but it did cause some back pain.  There was 
mild to moderate tenderness over the lower lumbar region and 
the paraspinal and the midline.  There was no radiation down 
the lower extremities with this maneuver.  Strength was 
within normal limits by toe and heel walking, and reflex was 
normal.  The examiner noted that he did not believe the 
veteran's situation would improve significantly.  

On an October 1996 examination report, the veteran stated 
that his persistent right lower extremity pain was getting 
worse.  Examination showed positive sitting and supine 
straight leg raising at 40 degrees, increased with 
dorsiflexion, negative plantar flexion response.  There was 
4/5 extensor hallucis longus and tibialis anterior.  Dorsalis 
pedis and posterior tibial were 1+.  Light touch was intact.  
The assessment was persistent spinal stenosis with L4-5 disc 
herniation.  Additional surgery was recommended.

A private orthopedic evaluation of the veteran was conducted 
on September 11, 1997.  The veteran reported worsening 
symptoms, including pain in both hips and legs.  The veteran 
was in acute apparent distress.  He walked with a cane and 
belt around his back with a marked limp favoring the right 
leg.  He had considerable difficulty getting on and off the 
examination table and dressing and undressing.  The veteran 
was unable to walk on his heels and tiptoes.  Range of motion 
of the back was deferred due to acute pain.  Straight leg 
raising test was positive on the right at approximately 60 
degrees, and on the left at 80 degrees.  The veteran had 
hypesthesia over the S1 nerve distribution on the right 
compared to normal sensation on the left.  Ankle reflexes 
were hyperactive bilaterally, and knee reflexes were present.  
The veteran had acute generalized tenderness and spasms of 
the muscles.

A VA examination was conducted in August 1998.  The veteran 
reported back pain all day every day, worsened by riding in a 
car or standing.  The veteran used crutches or a wheelchair 
to ease his pain.  On examination, there was tenderness to 
palpation over the lumbar area.  The musculature of the back 
was within normal limits.  No deformity of the spine or 
muscle spasm was noted.  The veteran was unable to stand 
completely erect and flexed forward by four degrees.  Range 
of lumbar spine motion was:  flexion to 46 degrees; extension 
-4 degrees; lateral flexion to the right to 16 degrees and to 
the left to 15 degrees; rotation to the right to 24 degrees 
and to the left to 20 degrees.  The veteran complained of 
discomfort in going through the various range of motion 
procedures.  Deep tendon reflexes were within normal limits.  
Straight leg raising on the right to 20 degrees and on the 
left to 33 degrees caused back pain.  There was no loss of 
touch sensation in the lower extremities.  There was 
questionable decreased pain sensation in the lateral aspect 
of the right foot.  The veteran was able to rise to some 
degree on both toes and both heels.  The diagnoses were:  
chronic low back pain; lumbar spinal stenosis secondary to 
degeneratively narrowed spinal canal; chronic low back pain, 
status post lumbar decompressive surgery and diskectomy at 
L4-5; MRI evidence of narrowing of the neural foramina 
bilaterally at L3-4 and L4-5, mostly due to disc bulges and 
facet arthritis.  The examiner noted that functional loss due 
to pain in the low back was quite significant.

In reviewing the evidentiary record, the Board notes that, 
from March 1996 to September 10, 1997, there is evidence of 
moderate intervertebral disc syndrome with recurrent 
neurological findings; there is no evidence of severe 
limitation of motion, severe intervertebral disc syndrome, or 
severe lumbosacral strain to support a higher evaluation 
during that period.  Thus, a 20 percent evaluation is 
appropriate during that period.

The September 11, 1997, examination report, and the October 
1998 VA examination, show moderate to severe intervertebral 
disc syndrome, with recurring attacks and little intermittent 
relief.  There is also moderate limitation of motion, with 
significant additional functional loss due to pain.  These 
factors taken together (and including the functional loss) 
provide a basis for a 40 percent evaluation under Codes 5292 
and 5293.  This evidence does not demonstrate a pronounced 
level of intervertebral disc syndrome, with persistent 
symptoms of sciatic neuropathy, muscle spasm, and absent 
ankle jerk, which would be required for a 60 percent 
evaluation under Code 5293.

Accordingly, the Board finds that, based on the evidentiary 
record, an evaluation in excess of 20 percent is not 
appropriate for the period from March 1, 1996, to September 
10, 1997.  However, the veteran's service connected lower 
back disorder merits a 40 percent evaluation for the period 
from September 11, 1997, to the present.  38 C.F.R. Part 4, 
Codes 5292, 5293, 5295 (2000).  See Fenderson, supra.  


ORDER

An evaluation in excess of 20 percent for status post spinal 
compression, L4, L5, and part of L3, from March 1, 1996, 
through September 10, 1997, is denied.

An evaluation of 40 percent, and not in excess thereof, for 
status post spinal compression, L4, L5, and part of L3, from 
September 11, 1997, to the present, is granted.


REMAND

VA is obligated under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103) to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  This assistance 
includes the duty to obtain relevant records and to provide a 
medical examination or obtain a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.

The veteran was treated during service in 1985 for anxiety 
and probable depression.  Diagnoses of affective disorder and 
adjustment reaction with depression are shown after service 
in 1997.  The Board is of the opinion that a VA examination 
is necessary in order to ascertain whether there is any nexus 
between the inservice findings and the postservice diagnoses.  

The veteran was suspected during service of having reflux 
esophagitis, although upper gastrointestinal series were 
negative.  He continued to have complaints of abdominal pain 
during service.  The veteran has not been provided with a VA 
examination to consider whether he currently has reflux and 
if so, whether it is related to the inservice complaints. 

The veteran reported pain in both knees during service.  
Diagnoses were made of chondromalacia patella (in 1979) and 
patello-femoral syndrome (in 1993).  VA examination in August 
1998 found functional loss due to pain in both knees.  The RO 
determined that the veteran's claim for service connection 
for a bilateral knee disorder was not well-grounded.  Under 
the new regulatory scheme, there is no longer a requirement 
for a well-grounded claim, and VA must assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Accordingly, the RO is directed to request from the veteran 
any private medical records that may be relevant to his 
claim, and to schedule him for another VA examination of the 
knees.

The veteran suffered an avulsion fracture of the left ring 
finger while playing basketball during service in February 
1986.  He has not been provided with a VA examination to 
determine if there are current residuals of that injury.

Finally, the veteran has claimed service connection for a 
urinary tract disorder.  He is presently service connected 
for a bladder disorder, and the initial evaluation of that 
service connected disability is at issue.  During service, 
the veteran was treated for non-gonococcal urethritis in 1986 
and 1988, and a urinary tract infection in 1992.  It is 
unclear whether the veteran currently has any genitourinary 
symptoms, and if so, whether they are related to the 
inservice findings.  The issues of entitlement to service 
connection for a urinary tract disorder and a compensable 
initial evaluation for service connected bladder disorder are 
inextricably intertwined, and a VA urology examination is 
necessary in order to clarify the disability picture.

Thus, the RO should schedule the above mentioned 
examinations, and take any other actions necessary to make a 
decision on his claims.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran for 
a VA orthopedic examination of both knees 
and his left ring finger.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner must render 
diagnoses of all current left ring finger, 
and left and right knee pathology found to 
be present.  Specific testing, including 
X-rays of the left ring finger, should be 
accomplished.  The examiner must express 
an opinion as to the etiology of any left 
or right knee disabilities found, and 
whether such disabilities are more likely 
than not related to the diagnoses in the 
service medical records, noted above.  The 
report of examination should include a 
complete rationale for the conclusions 
reached.

2.  The veteran should be scheduled for VA 
psychiatric examination.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner must render 
diagnoses of any current psychiatric 
pathology found to be present.  The 
examiner must express an opinion as to the 
etiology of any psychiatric disorder 
found, and whether it is more likely than 
not related to the diagnoses treatment in 
service in 1985 for anxiety and probable 
depression.  The report of examination 
should include a complete rationale for 
the conclusions reached.

3.  The RO should schedule the veteran 
for an examination by a VA urologist to 
determine the nature and extent of any 
bladder disorder and any urinary tract 
disorder.  The entire claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of the 
testing prior to completion of the 
report. All urologic pathology and 
symptomatology, including pain, the need 
for drug therapy, urinary frequency and 
voiding dysfunction should be noted.  If 
any such symptomatology is found, the 
examiner must express an opinion as to 
which of the symptoms are attributable to 
the service connected bladder condition 
as opposed to any other cause.  If a 
urinary tract disorder is present, the 
examiner should comment on whether it is 
related to the non-gonococcal urethritis 
(in 1986 and 1988) and urinary tract 
infection (in 1992) noted in the service 
medical records.  The report of 
examination should include a complete 
rationale for the conclusions reached.

4.  The veteran should be scheduled for VA 
gastrointestinal examination.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner must render 
diagnoses of any current gastrointestinal 
pathology, including reflux, found to be 
present.  The examiner must express an 
opinion as to the etiology of any 
gastrointestinal disorder found, and 
whether it is more likely than not related 
to the inservice complaints referred to 
above.  The report of examination should 
include a complete rationale for the 
conclusions reached.

5.  In addition to the above, the RO 
should review the veteran's claims and 
take any additional steps deemed 
necessary to fulfill its duty to assist, 
including obtaining any relevant VA or 
private medical records not already of 
record, in order to make a decision on 
the veteran's claims.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

The RO should formally readjudicate the veteran's claims.  If 
any of the benefits sought on appeal remain denied, a 
supplemental statement of the case should be furnished to the 
veteran and his representative.  They should be afforded a 
reasonable period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 



